PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/721,303
Filing Date: 19 Dec 2019
Appellant(s): Kaye et al.



__________________
Michael Campbell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 18, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant states that neither Adams, Bowman, nor Fukada teach of an adapter having “fourth port extending entirely though the cap and having a removable cover to restrict flow via the fourth port”.   Examiner strongly disagrees.  As rejected in the Office Action mailed 6/18/21, Adams et al. clearly disclose a fourth port (connector/port for gas tube 210) extending entirely through the cap and having a removable cover 220 to restrict flow via the fourth port when not in use (see Figs. 5b).  The port undoubtedly extends through the cap, to allow gas to flow into the bottle though the gas tube set 215 when gas valve 220 is open (see paragraph 0052).  If the port did not extend entirely through the cap, as argued by the Appellant, it would destroy the functionally of the tube set as gas would not be allowed to enter the water bottle as desired and intended by the device of Adams et al. Thus, a fourth port is clearly disclosed and illustrated within Adams et al.  It is noted, while the port is not explicitly labeled in Figure 5b, it is clearly shown and seen to accommodate gas tube set 210 therethrough.  Figure 5b is reproduced and labeled with the fourth port to avoid any confusion:
 


    PNG
    media_image2.png
    877
    545
    media_image2.png
    Greyscale

As seen in reproduced Figure 5b, the first and fourth ports are clearly illustrated and labeled.  The second port, is not illustrated as Adams et al. does not illustrate the embodiment wherein the air/water tube set 104 are separate, and each provided with its own port, however such an embodiment is clearly disclosed as discussed below.   Contrary to Appellant’s argument, the air/water tube set 104 may be separate the water and air tubes may be separated or the water tube may not extend through the air tube” (See paragraph 0037).  Additionally, Adams et al. disclose “while water tube 120 extends through air tube 110 in the embodiment shown, in some embodiments the air tube and water tube may be separated i.e. the water tube is not contained within the air tube” (See paragraph 0044). Thus, Adams et al. explicitly disclose an embodiment wherein the air/water tube set 104 are provided separately from one another.  An example of separated air and water tubes can be found in 6485412 (see Fig. 20, IDS 1/21/20) which is incorporated by reference by Adams et al.  If the air and water tube are separated, as disclosed by Adams et al., each tube is provided with its own port to extend through the cap (see for example US 6485412, Fig 20) and the current limitations of a cap including first and second ports are met by the disclosure of Adams et al. and the rejections stand.  In summary, the first, second and 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
Conferees:
/THOMAS SWEET/Supervisory Patent Examiner, Art Unit 3799           

/THOMAS C BARRETT/MQAS, TC 3700                                                                                                                                                                                                        
                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.